BlackfoRD, J.
This was an action of debt against Cum-mins and others, on a bond conditioned that Cummins should continue within the prison limits, &c. The bond was given in a case in which Cummins had been committed to jail on a capias ad satisfaciendum, issued on the judgment of a justice of the peace. Breach assigned, that Cummins had escaped, &c. Plea, that Cummins, whilst in the prison limits, &c., exhibited his petition before two justices of the peace for his discharge, &c., pursuant to the act for the relief of insolvent debtors; that the justices thereupon issued their warrant to the jailer to bring Cummins before them, with a list of the executions with which he stood charged, the plaintiff having had notice, &c.; that Cummins was brought before the justices, and thereupon subscribed and delivered in a schedule of his whole estate, filed his bond, and took the oath required by the act for the relief of insolvent debtors; that thereupon the justices ordered that he should be discharged from custody; and that after such discharge, and not before, Cummins left the limits, &c. General demurrer to the plea, and judgment for the defendants .
We see no objection to this plea on general demurrer. There can be no doubt but that a debtor in the prison limits has tin *284same right to apply for the benefit of the insolvent act, as if he were confined* in the prison. R. S. 1838, p. 232.
P. A. Lochwoód and _D. Mace, for the plaintiff.
H. Allen, for the defendants.
Per Curiam.—The judgment is affirmed with costs.